Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-5, 7-13, 15-22 allowed.
Claims 6, and 14 are cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Ju et al (U.S. Pub No. 2015/0370798 A1) as title Ranking and Filtering Groups Recommendations discloses a social networking system comprise user groups which users may share posts within the user group to other members of the user group and the other members may interact with the shares post. The social networking system may suggest a new group for a particular user to join. The social-networking system  may recommend groups which will be relevant to the particular user such that the particular user is likely to interact with the group in the future. A pair of nodes in social graph may be connected to each other by one or more edge. An edge connecting a pair of nodes may represent a relationship between the pair of nodes. Social networking may send a friend request to the second user. If the second user confirm the friend request, social networking system may create an edge connecting the first user’s user node to the second user’s user node in social graph and store edge as social graph information in one r more of data stores.
Van de Bruggen (U.S. Pub No. 2014/0214946 A1) as title Batch Connect discloses the system may also sort the recommended connections based on a relevance criterion which may be used to determine the relevance of the recommended connection to the member. The recommended connections may be sorted into a first group of members which the system determines as the most relevant recommendations and a second group of recommended which may be deemed less relevant based upon the relevance criteria. The relevance criterion may include requiring that the recommend connection match a particular profile attribute. A determination has been made that a particular profile attribute which is met indicates higher relevance than when the particular profile attribute is not met. The recommendation criteria may be used to determined which members are recommended, whereas the relevance criteria may determine how those recommended members are presented.
Frank et al (U.S. Pub No. 2019/0158519 A1) as title Detecting Compromised Social Media Accounts by Analyzing Affinity Groups discloses a method for deterring a compromised social media account are disclosed. A method included receiving social media content corresponding to a plurality of social media accounts. The affinity group identifier scores or ranks each social media account with respect to one or more dimensions based upon the determined data. The affinity group identifier may rank the social media accounts based upon identified data associated with dimension including a number of posts containing content related to a particular subject.  
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitations as recited in the claims invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 8, 2022
/THU N NGUYEN/Examiner, Art Unit 2154